Case 1:20-cv-21842-UU Document 8 Entered on FLSD Docket 06/02/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO:2020-CV-21842-UNGARO

ANTONIO ALVAREZ,
individually and on behalf of all
others similarly situated,                                          CLASS ACTION

          Plaintiff,                                                JURY TRIAL DEMANDED

v.

CORE HOME SECURITY, LLC d/b/a
SMART HOME SECURITY.

      Defendant.
__________________________________/

                       JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           It is hereby stipulated and agreed by and between Plaintiff Antonio Alvarez and Defendant,

 Core Home Security, LLC d/b/a Smart Home Security, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

 that this action, inclusive of all claims asserted, or that could have been asserted, by Plaintiff individually

 against Defendant, be, and the same hereby are, dismissed in its entirety with prejudice, with each party

 bearing its own fees and costs.

 Date: June 2, 2020.

 Respectfully submitted,

     /s/ Michael Eisenband                               /s/ David P. Reiner, II
     Michael Eisenband                                   DAVID P. REINER, II
     Florida Bar No. 94235                               FBN 416400
     Eisenband Law P.A.                                  Reiner & Reiner, P.A.
     515 E. Las Olas Blvd. , Suite 120                   9100 So. Dadeland Blvd., Suite 901
     Ft. Lauderdale, Florida 33301                       Miami, Florida 33156-7815
     Tel: 954-533-4092                                   Tel: (305) 670-8282
     Meisenband@Eisenbandlaw.com                         E-mail: dpr@reinerslaw.com

     Attorney for Plaintiff                              Attorney for Defendant
Case 1:20-cv-21842-UU Document 8 Entered on FLSD Docket 06/02/2020 Page 2 of 2
